

117 HR 2450 IH: To amend the Internal Revenue Code of 1986 to except certain individuals from the 80 percent taxable income limitation on net operating loss carryovers.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2450IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Newman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to except certain individuals from the 80 percent taxable income limitation on net operating loss carryovers.1.Certain individuals not subject to 80-percent taxable income limit on net operating loss carryovers(a)In generalSection 172(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following:In the case of an individual (other than a trust or estate) whose modified adjusted gross income for the taxable year does not exceed $400,000, paragraph (2)(B)(ii) shall not apply. For purposes of the preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.